Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending. Claims 1-14 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “being opposite to the first longitudinal direction.” in claim 1 is used by the claim to mean “2 to 40 degrees,” as defined in claim 2 while the accepted meaning is “180 degrees” The term is indefinite because the specification does not clearly redefine the term.  
It is further noted that the robotic tool can only make 2 to 40 degrees turns i.e. only right turns and not left.  The robotic tool cannot make a single opposite turn as claimed in claim 1.  At least three turns in the forward direction are required with at least two reverses (i.e. no turns at the revers turns would require left turns) for the robotic tool the be in the “opposite direction”.
Additionally, the robotic tool can never travers a straight line as the minimum preset angle is 2 degrees. The specifications do not mention a line or straight path. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergstrom US 20150366130.
Regarding claim 1, Bergstrom teaches a propulsion control arrangement for a self-propelled robotic tool, (Bergstrom Fig.6 #600)
wherein the robotic tool comprises at least one swivel caster (Bergstrom para 7, wheel is usually hinged in order to allow for it to move in any direction.)

wheel configured to abut against a ground surface during operation of the robotic tool, and (Bergstrom fig. 3B #130’)
wherein the control arrangement is configured to, upon detection of a stop event (Bergstrom para 107, the sensors 170 sensing the presence or near presence of a boundary wire) [based on Applicant’s specifications] of the robotic tool after travel in a first longitudinal direction of the robotic tool, turn the robotic tool a predetermined angle, and then initiate propulsion in a second longitudinal direction of the robotic tool being opposite to the first longitudinal direction. (Bergstrom para 6-8; the ideal conditions, the robot drives up to the boundary wire and then turns and continues in the forward direction away from the boundary wire.)

Regarding claim 3, Bergstrom teaches all of the limitations of claim 1 and further teaches, wherein the control arrangement is configured to turn the robotic tool the predetermined angle around a yaw axis of the robotic tool. (Bergstrom Fig. 3A shows a robotic lawn mower during a turn)

Regarding claim 4, Bergstrom teaches all of the limitations of claim 1 and further teaches, wherein the control arrangement is configured to determine a current inclination angle of the robotic tool, (Bergstrom para 29, robotic work tool comprising a slope detector,) and is configured to turn the robotic tool the predetermined angle only if the current inclination angle is greater than a threshold inclination angle. (Bergstrom para 107; the sensors 170 sensing the presence or near presence of a boundary wire will change a threshold value for performing a turn if the inclinometers sense that the robotic tool 100 travels in a slope [i.e. inclination angle greater than a threshold]. The threshold value for making a turn will be lower, such that the robotic tool will start its turn earlier than when the robotic tool 100 travels on flat ground. 

Regarding claim 5, claim 5 is rejected using the same rejections a made to claim 1. 

Regarding claim 6, Bergstrom teaches all of the limitations of claim 5 and further teaches, wherein the robotic tool further comprises: a first drive wheel, (Bergstrom Fig.3a #130a) and a second drive wheel, (Bergstrom Fig.3a #130b) and wherein the propulsion control arrangement is configured to control propulsion of the robotic tool by controlling rotation of the first and second drive wheels.  (Bergstrom Fig.3a #130a)

Regarding claim 7, Bergstrom teaches all of the limitations of claim 6 and further teaches, wherein the propulsion control arrangement is configured to turn the robotic tool the predetermined angle by rotating the first and second drive wheels in opposite rotational directions. (Bergstrom Fig.3a)

Regarding claim 8, Bergstrom teaches all of the limitations of claim 5 and further teaches, wherein the robotic tool comprises a sensor arranged to sense a current inclination angle of the robotic tool, and (Bergstrom para 29, robotic work tool comprising a slope detector,)

sensor wherein the propulsion control arrangement is configured to turn the robotic tool the predetermined angle only if the current inclination angle is greater than a threshold inclination angle. (Bergstrom para 107; the sensors 170 sensing the presence or near presence of a boundary wire will change a threshold value for performing a turn if the inclinometers sense that the robotic tool 100 travels in a slope [i.e. inclination angle greater than a threshold]. The threshold value for making a turn will be lower, such that the robotic tool will start its turn earlier than when the robotic tool 100 travels on flat ground.

Regarding claim 9, Bergstrom teaches all of the limitations of claim 5 and further teaches, wherein the robotic tool is a self-propelled robotic lawnmower. (Bergstrom para 25, robotic lawnmower)

Regarding claim 10, claim 10 is rejected using the same rejections as made to claim 1. 
Claim 10 recites the limitation of “turning the robotic tool a predetermine angle to turn the at least one swivel coast wheel to a position in which a respective roiling direction to the at least one swivel caster wheel is transversal to a second longitudinal direction”.  If the robot turns, the coaster wheel will swivel to perform this function. Which Applicant clearly states on page 13 line 27 to page 14 line 6. 

Regarding claim 11, claim 11 is rejected using the same rejections as made to claim 4. 

Regarding claim 12, Bergstrom teaches all of the limitations of claim 11, Regarding wherein the threshold inclination angle is within the range of 1.5 degrees to 7 degrees, or is within the range of 2 degrees to 5 degrees.  Bergstrom discloses the claimed invention except for “1.5 degrees to 7 degrees, or is within the range of 2 degrees to 5 degrees”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select “1.5 degrees to 7 degrees, or is within the range of 2 degrees to 5 degrees”, as this is the normal garden slope values. Additionally; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In Re Aller, 105 USPQ 233.

Regarding claim 13, Bergstrom teaches all of the limitations of claim 10 and further teaches, a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method (100) according to claim 10. (Bergstrom para 57; computer program instructions)

Regarding claim 14, claim 14 is rejected using the same rejections as made to claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom as applied to claim above, and further in view of Davies US 20200353977.

Regarding claim 2, Bergstrom teaches all of the limitations of claim 1, but does not teach, wherein the predetermined angle is within the range of 2 degrees to 40 degrees.
Davies teaches para 17 and 28, the each of the left and right king pin axes is oriented relative to the frame at a caster angle of approximately 2 degrees.; the intermediate maximum outward turn angle is different from the maximum outward turn angle by approximately 10°. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select “2 degrees to 40 degrees”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In Re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 3664            


/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664